Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Election


1.	Applicant’s election of claims 1-18 in the reply filed on April 23, 2021, is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claims 19-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 10, 2009.
The requirement is deemed proper and is therefore made FINAL.



Claim Rejections – 35 USC 112

2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




3.	Claims 1-18 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	In claim 1, the phrase, “high polymer material is indefinite”.  It is unclear what is meant by high polymer, as high is a relative term.
Claims 2-18 are rejected as being dependent on instant claim 1.


Claim Rejections - 35 USC § 102 or 35 USC § 103

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


6.	Claims 1-3 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Karayianni et al (U.S. 2007/0042179). 

the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28), as in claim 1.  In claim 1, the phrase, “manufactured by cutting…planes formed by cutting” 
introduces a process limitation to the product claim.	“For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a structure having an elastic filament made of polymeric material with flexibility.  The reference suggests such a product because Karayianni discloses an elastic filament including individual filaments and multifilament yarns elongate (paragraph 24) which includes film substrates including polyethylene terephthalate (paragraph 27).  Karayianni discloses elastic synthetic polymer based textile yarns which are stretchable (paragraph 27).  Karayianni discloses the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28).
	102/103 rejections have been approved by the courts in the context of product-by-process claims.  See MPEP 2113.
	Concerning claim 2, Karayianni discloses planar filaments can, for example, have widths from about 0.1 mm to about 7 mm (paragraph 70).
Concerning claims 3 and 16, Karayianni discloses the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28) where metal foils are known to be conductive.
Concerning claim 17, Karayianni discloses the planar filaments can be insulated with polyurethane (paragraph 69) where the filament material can be thermoplastic (paragraph 55).
Concerning claim 18, Karayianni discloses the multifilament yarns can be twisted together (paragraph 17).


Claim Rejections – 35 USC § 103(a)

7.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

8.	Claims 4, 8-10, 12 and 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Karayianni et al (U.S. 2007/0042179). 
Karayianni is taken as above.  Karayianni discloses the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28) where metal foils are known to be luminescent, as in claim 4.
	Concerning claims 8-10, Karayianni discloses an elastic filament including individual filaments and multifilament yarns elongate (paragraph 24).  Karayianni discloses the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28).

Concerning claims 12 and 14, Karayianni discloses the yarns are laminated to metal foils or have protective coatings, where the yarns typically have been metallized and coated on either or both sides (paragraph 28) where metal foils are known to be reflective.

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781